Citation Nr: 1047587	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  08-04 618	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to service connection for left ear hearing loss. 

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

The Veteran served on active duty from December 1959 to August 
1960.

This appeal to the Board of Veterans' Appeals (Board) is from a 
May 2007 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.  

In October 2010, as support for his claims, the Veteran testified 
at a hearing at the RO before the undersigned Veterans Law Judge 
of the Board, also commonly referred to as a Travel Board 
hearing.  During the hearing the Veteran submitted additional 
evidence and waived his right to have the RO initially consider 
it.  38 C.F.R. §§ 19.31, 20.800, 20.1304(c) (2010).

Because they require further development, the Board is remanding 
the claims for service connection for left ear hearing loss and 
tinnitus to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  However, the Board is going ahead and deciding 
the claim for right ear hearing loss.


FINDING OF FACT

The Veteran does not have a right ear hearing loss disability 
according to VA standards, irrespective of any noise exposure or 
other injury in service.


CONCLUSION OF LAW

A right ear hearing loss disability was not incurred in or 
aggravated by service, and sensorineural hearing loss of this ear 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its underlying 
merits, providing relevant VA laws and regulations, precedent 
cases, the relevant factual background, and an analysis of its 
decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record:  (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

Letters satisfying these notice requirements were sent to the 
Veteran in May 2006 and September 2006, both of which were sent 
prior to the initial adjudication of his claim in May 2007, so in 
the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  These letters notified him of the type of 
information and evidence needed to substantiate his claim and 
apprised him of whose specific responsibility, his or VA's, it 
was for obtaining this supporting evidence.  Thus, the duty to 
notify has been satisfied.  Moreover, as the pleading party, 
the Veteran, not VA, has the evidentiary burden of proof for 
showing there is a VCAA notice error either in the timing or 
content of the notice and that it is unduly prejudicial, meaning 
outcome determinative of his claim.  See Shinseki v. Sanders, 
129 S. Ct. 1626 (2009).  There is no such pleading or allegation 
in this instance.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all post-service medical 
records that he and his representative identified as potentially 
pertinent.  Unfortunately, the service treatment records (STRs) 
are unavailable, except for a Medical Board Report, as they 
apparently were destroyed in a 1973 fire at the National 
Personnel Records Center (NPRC), which is a military records 
repository, so while in the government's possession.  However, 
the RO made all necessary attempts to obtain these missing 
records from the NPRC, as well as from the Veteran personally.  
See Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a Veteran in developing facts 
pertaining to his claim in a case in which STRs are presumed 
destroyed includes the obligation to search for alternative 
medical records).

As will be explained, however, the ultimate disposition of the 
appeal concerning the claim for right ear hearing loss is based 
solely on the fact that the Veteran has not established that he 
has sufficient hearing loss in this ear - irrespective of any 
noise exposure (acoustic trauma) in service, to be considered an 
actual disability by VA standards, that is, according to the 
threshold minimum requirements of 38 C.F.R. § 3.385.  This, 
alone, is sufficient reason to deny his claim for right ear 
hearing loss because any additional STRs, even if available for 
consideration, could not possibly address this determinative 
issue since his military service ended many years ago, in August 
1960.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing 
Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  In other 
words, the absence of these additional STRs, while indeed 
unfortunate, is not dispositive of his claim.  There is no 
reverse presumption for granting a claim based on the absence of 
STRs.  Rather, the Board's obligation to discuss and evaluate the 
evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 
(1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 
1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).  
And, unfortunately, the record does not contain the required 
supporting medical evidence in this particular instance to show 
the Veteran has a right ear hearing loss disability, so there is 
no current disability to relate or attribute to his military 
service.

The Veteran also was afforded a VA audiological evaluation to 
determine whether he has a hearing loss disability involving this 
ear, and if so, whether it is related to his military service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  Accordingly, no further 
development of his claim is needed to meet the requirements of 
the VCAA.

II.  Service Connection for Right Ear Hearing Loss

The Veteran claims that he developed hearing loss in both ears, 
so bilaterally, as a result of either acoustic trauma in service 
or chronic ear disease for which he received treatment and was 
eventually medically discharged from the military.  But since 
there is no probative (competent and credible) evidence that he 
has a current hearing loss disability involving his right ear 
especially, the Board has no choice but to deny his claim 
concerning this ear.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Stated 
somewhat differently, service connection requires:  (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus (i.e., link) between the claimed 
in-service disease or injury and the current disability.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002).  See also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).



Certain diseases are chronic, per se, such as organic disease of 
the nervous system, including sensorineural hearing loss, and 
therefore will be presumed to have been incurred in service if 
manifested to a compensable degree (of at least 10-percent 
disabling) within one year of separation from service.  This 
presumption, however, is rebuttable by probative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).

So service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be 
service connected if the evidence, including that pertinent to 
service, shows the diseases were incurred in service.  38 C.F.R. 
§ 3.303(d).

But if chronicity of disease or injury in service is not shown, 
or legitimately questionable, then a showing of continuity of 
symptomatology following service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Establishing continuity of 
symptomatology under 38 C.F.R. § 3.303(b) is an alternative 
method of satisfying the second and third Shedden requirements.  
See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id.  
Evidence relating a current disorder to service must be medical 
unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).



When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when:  (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. 
Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

With regards to the first requirement of current disability due 
to hearing loss, the threshold for normal hearing is from zero to 
20 decibels, and higher threshold levels indicate some degree of 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993) 
(citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).  But more 
importantly, for VA compensation purposes, impaired hearing only 
will be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hz is 40 
decibels or greater; or when the auditory threshold for at least 
three of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  So while a Veteran may have 
some loss of hearing, he must have a certain level of hearing 
loss for it to be considered an actual "disability" for VA 
compensation purposes.  And, again, this is irrespective of any 
potential relationship or correlation between this hearing loss 
and his military service.



Congress has specifically limited entitlement for service-
connected disease or injury to cases where such incidents have 
resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current 
disability means a disability shown by competent medical evidence 
to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Here, though, none of the medical evidence in the file shows the 
Veteran has a hearing loss disability in his right ear according 
to these VA standards.  This is the most fundamental requirement 
of his claim, first establishing that he has the alleged 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Absent this proof, there can be no valid claim because, again, 
there simply is no current disability to link to his military 
service.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Medical Board Report, the only STR available for 
consideration, shows the Veteran was medically discharged from 
the military in August 1960 due to diagnoses of:  (i) chronic, 
suppurative, otitis media of the left ear; (ii) perforation, 
tympanic membrane, of the left ear; (iii) chronic mastoiditis 
(by x-ray); and (iv) chronic, adhesive otitis media, bilateral 
(so affecting both ears).  However, this report does not mention 
or include any findings concerning his hearing acuity or any 
potential effect of these conditions on it.

The Veteran's STRs therefore confirm he had ear disease in 
service, including, in part, involving his right ear.  But there 
still has to be probative evidence indicating he has consequent 
disability involving this ear - and, in particular, hearing loss 
according to the requirements of 38 C.F.R. § 3.385.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or a disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And, 
unfortunately, he does not have this required supporting 
evidence, at least concerning this ear.

The Veteran's hearing was tested by private audiologists in 
December 1996, October 2001, March 2004, and April 2005.  But 
none of these evaluations revealed that the auditory thresholds 
for his right ear were 40 decibels or greater at the 500, 1000, 
2000, 3000, or 4,000 Hz frequencies; that at least three of these 
frequencies were 26 decibels or greater; or that speech 
recognition scores using the Maryland CNC Test were less than 94 
percent.  Therefore, none of these reports shows a right ear 
hearing loss disability according to VA standards.  
38 C.F.R. § 3.385.

The Veteran also had a VA audiological evaluation in April 2007 
to determine the extent and etiology of any hearing loss in 
either ear.  Testing of his right ear revealed a 10-decibel loss 
at the 500 and 1000 Hz levels, a 5-decibel loss at the 2000 Hz 
level, a 30-decibel loss at the 3000 Hz level, and a 35-decibel 
loss at the 4000 Hz level.  Speech discrimination was 100 
percent.  So the results of this additional testing also did not 
show he has sufficient hearing loss in his right ear to be 
considered an actual disability according to VA standards.  Id.

Since resolution of this claim ultimately turns on whether the 
Veteran has sufficient hearing loss in this ear to satisfy the 
requirements of this VA regulation (which is a medical 
determination), his lay testimony of having experienced 
hearing loss in this ear since service has no bearing on the 
outcome of this claim, even if the Board presumes for the sake of 
argument that his lay testimony is credible.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (indicating the Board must make 
an express credibility finding regarding lay evidence).  His lay 
testimony concerning this, even if credible, does not have 
probative value because it is not also competent in this specific 
regard since this VA regulation has prescribed standards that are 
met only based on the results of objective clinical testing and 
data.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  
See, too, Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony may 
be heard and considered") and credibility (""a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted")).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for right ear hearing loss.  
And inasmuch as the preponderance of the evidence is against this 
claim, there is no reasonable doubt to resolve in his favor, and 
this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

The claim for service connection for right ear hearing loss is 
denied.


REMAND

The Board finds that additional evidentiary development is needed 
before it can adjudicate the Veteran's remaining claims of 
entitlement to service connection for left ear hearing loss and 
tinnitus.  

Unlike the right ear, the medical evidence in the file shows the 
Veteran has a left ear hearing loss disability according to VA 
standards.  The report of his April 2007 VA audiological 
evaluation notes a 65-decibel loss at the 3000 Hz level and an 
even greater 90-decibel loss at the 4000 Hz level.  38 C.F.R. §§ 
3.385.  The evaluating VA audiologist also diagnosed tinnitus, 
which is "a noise in the ear, such as ringing, buzzing, roaring, 
or clicking."  See Dorland's Illustrated Medical Dictionary 1714 
(28th ed. 1994).  

So resolution of these claims turns on whether the Veteran's left 
ear hearing loss disability and tinnitus are related or 
attributable to his military service - and, in particular, to 
acoustic trauma or the ear disease for which he received 
treatment and was eventually medically discharged from the 
military.   See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or a disease 
incurred in service.").  

In her April 2007 report, the evaluating VA audiologist concluded 
the Veteran's left ear hearing loss and tinnitus are unrelated to 
his military service.  Although the STRs are mostly missing, 
except, as mentioned, for the Medical Board Report, 
this commenting audiologist noted the Veteran's history of being 
medically discharged from the military due to mastoiditis and 
tympanic membrane perforations.  She then noted his history of 
noise exposure in service involving shooting during basic 
training, as well as his history of post-service noise exposure 
while working at construction sites as an electrician for 40 
years and recreational hunting.  She determined the configuration 
of his left ear hearing loss is consistent with noise-induced 
effects and that his tinnitus is most likely related to the 
hearing loss.  But since, according to her, his noise exposure in 
service was relatively minimal, while he had a long history of 
noise exposure after service, she concluded that "it is not 
likely that the left ear hearing loss and tinnitus are related to 
time spent in the military."

Since this evaluating VA audiologist made her comments concerning 
this case, however, the Veteran has submitted a copy of his July 
1960 Medical Board Report.  And this report indicates he was 
medically discharged from the military due to:  (i) chronic, 
suppurative, otitis media of his left ear; (ii) perforation the 
tympanic membrane of his left; (iii) chronic mastoiditis (by x-
ray); and (iv) chronic, adhesive otitis media, bilateral (so 
affecting both ears).

The RO received this report in January 2008, so not until after 
the VA audiologist had rendered her opinion; she therefore did 
not have access to this report.  And although she apparently was 
nonetheless aware of the fact that the Veteran had been medically 
discharged due to mastoiditis and tympanic membrane perforations, 
this Medical Board Report provides additional information 
concerning the conditions that resulted in his medical discharge 
from the military.



Consequently, this VA examiner, or if she is no longer available 
someone equally qualified, needs to be given an opportunity to 
review this Medical Board Report to determine whether the 
additional information contained therein changes the opinion 
concerning the etiology of the left ear hearing loss and 
tinnitus.  
See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (a medical 
examiner must apply valid medical analysis to the significant 
facts of the case in reaching his or her conclusion).  See, too, 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that 
once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated to do 
so, it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).  And see Stefl 
v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist 
includes providing an adequate examination when such an 
examination is indicated).

This supplemental opinion is particularly important in this case 
since, as mentioned, this is the only available STR.  See Cromer, 
Cuevas, and O'Hare, all supra.  

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Refer the claims file to the VA 
audiologist that evaluated the Veteran in 
April 2007 to provide an addendum opinion.  
In doing so, this audiologist must review the 
Medical Board Report received in 
January 2008, so after that evaluation, 
indicating the Veteran was medically 
discharged from the military due to: 

(i) chronic, suppurative, otitis media, left; 
(ii) perforation, tympanic membrane, left; 
(iii) chronic mastoiditis (by x-ray); and 
(iv) chronic, adhesive otitis media, 
bilateral.   

Based on this additional review, this 
audiologist should indicate the likelihood 
(very likely, as likely as not, or unlikely) 
the Veteran's left ear hearing loss and 
tinnitus initially manifested during his 
service, or within one year of his discharge 
(if he has sensorineural hearing loss), 
or that these conditions are otherwise 
related or attributable to his service - but 
especially to acoustic trauma in service or 
these ear diseases that eventually led to his 
medical discharge from the military versus 
any additional noise exposure he had after 
service in his civilian employment while 
working at construction sites as an 
electrician for 40 years and recreational 
hunting.

If, for whatever reason, this VA audiologist 
is unavailable to provide this further 
comment, then have someone else who is 
equally qualified make these determinations.  
In this eventuality, this may require having 
the Veteran reexamined, but this is left to 
the designee's discretion.

2.  Then readjudicate the Veteran's claims in 
light of the additional evidence.  If either 
claim is not granted to his satisfaction, 
send him and his representative another 
supplemental statement of the case and give 
them an opportunity to submit additional 
evidence and/or argument in response before 
returning the file to the Board for further 
appellate consideration of these remaining 
claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


